Case 2:21-cv-00678-JS-AYS Document 64-2 Filed 05/27/21 Page 1 of 3 PageID #: 858




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 In re HAIN CELESTIAL HEAVY METALS                    Case No.: 2:21-cv-00678-JS-AYS
 BABY FOOD LITIGATION
                                                      DECLARATION OF GARY F. LYNCH IN
 This Document Relates To: All Actions                SUPPORT OF MOTION TO APPOINT
                                                      GARY F. LYNCH AND JEFFREY K.
                                                      BROWN AS INTERIM CO-LEAD CLASS
                                                      COUNSEL AND JUDGE JOHN G.
                                                      MARKS (RET.) AS LIAISON COUNSEL


        1.      My name is Gary F. Lynch, and I am a founding partner of the law firm Carlson

 Lynch, LLP (“Carlson Lynch”). This Declaration is made in support of my application as Co-

 Lead Counsel alongside Erin Green Comite of Scott + Scott, Attorneys at Law, LLP.

        2.      The statements in this Declaration are true and correct to the best of my knowledge

 and made under the penalty of perjury.

        3.      Attached to this Declaration as Exhibit A is the Carlson Lynch firm resume.

        4.      I have abundant experience as appointed leadership counsel in MDLs and

 consolidated actions. For example, some recent cases in which I have held leadership roles include:

 In re: FedLoan Student Loan Servicing Litig., MDL No. 2833 (E.D. Pa.) (co-lead counsel); In re

 Wawa, Inc. Data Security Litig., No. 2:19-cv-6019 (E.D. Pa.) (co-lead counsel, financial institution

 track); In re Equifax, Inc. Customer Data Security Breach Litig., MDL No. 2800 (N.D. Ga.) (co-

 lead counsel, financial institution track); In re: Home Depot, Inc., Customer Data Security Breach

 Litig., MDL No. 2583 (N.D. Ga.) (co-lead counsel, financial institution track); First Choice

 Federal Credit Union v. The Wendy’s Co., et al., No. 2:16-cv-00506 (W.D. Pa.) (co-lead counsel);

 In re Marriott Int’l Customer Data Security Breach Litig., MDL No. 2879 (D. Md.) (steering

 committee); In re: Target Corp. Customer Data Sec. Breach Litig., MDL No. 2522 (D. Minn.)

 (executive committee); In re: Ashley Madison Customer Data Security Breach Litig., No. 4:15-

 md-2669 (E.D. Mo.) (executive committee); In re: Arby’s Rest. Group, Inc. Data Sec. Litig.,

                                                  1
Case 2:21-cv-00678-JS-AYS Document 64-2 Filed 05/27/21 Page 2 of 3 PageID #: 859




 No. 1:17-mi-55555 (N.D. Ga.) (executive committee); Bellwether Community Credit Union v.

 Chipotle Mexican Grill, Inc., No. 1:17-cv-01102 (D. Colo.) (executive committee); In re Vizio,

 Inc. Consumer Privacy Litig., MDL No. 2693 (C.D. Cal.) (steering committee); In re: Community

 Health Systems, Inc. Customer Data Security Breach Litig., MDL No. 2595 (N.D. Ala.) (steering

 committee); Greater Chautauqua Fed. Credit Union v. Kmart Corp., No. 1:15-cv-02228 (N.D.

 Ill.) (steering committee); Ellis v. Edward Jones, MDL No. 1779 (N.D. Ohio) (chair of leadership

 committee).

        5.      I also have a long record of representing consumers in class actions for a wide

 variety of claims. In addition to the numerous data breach and privacy-related actions listed above

 (many of which involve consumer plaintiffs), I currently serve as co-lead counsel for student loan

 borrowers in the In re FedLoan MDL, which concerns claims against a major loan servicer and

 the federal government for deceptive and negligent loan servicing practices.

        6.      In Morrow v. Ann Inc., No. 16-cv-3340 (S.D.N.Y.), I served as co-class counsel for

 consumers who alleged deceptive pricing practices by a major national retail chain. The action

 ended in 2018 with an approved class settlement recovering $6.1 million worth of benefits.

        7.      In Luca v. Wyndham Hotel Group, LLC, No. 2:16-cv-746 (W.D. Pa.), I served as

 co-class counsel in an action alleging that a hotel operator violated New Jersey consumer

 protection statutes by charging mandatory “resort fees” at certain locations and failing to fully and

 accurately disclose those charges at the beginning of the booking process. The case resolved in

 2019 with a class settlement providing up to $7.6 million in total benefits.

        8.      My firm served as co-lead counsel in In re Community Bank of N. Va., MDL

 No. 1674 (W.D. Pa.), a case involving claims of tens of thousands of second mortgage borrowers

 under the Real Estate Settlement Procedures Act, Truth in Lending Act, and other statutes. A class

 of borrowers was certified in the district court, affirmed by the Third Circuit, and reached a


                                                  2
Case 2:21-cv-00678-JS-AYS Document 64-2 Filed 05/27/21 Page 3 of 3 PageID #: 860




 settlement in 2017 which led to a $24 million recovery after an arbitration trial, where I served as

 one of the plaintiffs’ primary trial counsel.

        9.      To date, Carlson Lynch attorneys and staff have dedicated significant time to the

 prosecution of this litigation and will continue devoting any and all resources required, including,

 but not limited to, significant time and cost for matters of discovery, expert work with respect to

 consumer expectations and damages in connection with class certification, and, if necessary,

 bringing this case through trial and any appeals.

        I declare under penalty of perjury under the laws of the United States that the foregoing is

 true and accurate. Executed on May 27, 2021, in Pittsburgh, PA.

 Dated: May 27, 2021                             CARLSON LYNCH, LLP

                                           By: /s/ Gary F. Lynch
                                               Gary F. Lynch
                                               1133 Penn Avenue, Floor 5
                                               Pittsburgh, PA 15222
                                               Tel. 412-322-9243
                                               Fax: 412-231-0246
                                               glynch@carlsonlynch.com

                                                 Attorneys for Plaintiffs
                                                 Lisa Gray and Heather Age




                                                     3
